Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 21, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The record contains substantial evidence to support the conclusion that claimant left his employment voluntarily and without good cause. Although claimant contended that he could not perform his duties because of medical restrictions, the evidence revealed that the employer was willing to accept the limitations imposed by claimant’s physician and to let claimant continue his employment. Claimant, however, chose to resign. Consequently, the decision that personal and non-compelling reasons caused claimant to leave his employment while work was still available should not be disturbed.
Cardona, P. J., Mikoll, Crew III, Casey and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.